Citation Nr: 1814248	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right ear hearing loss and assigned a noncompensable rating, but denied service connection for left ear hearing loss; the Veteran appealed the latter decision.  In September 2017, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving any doubt in favor of the Veteran, the Veteran's left ear hearing loss had an onset within a year of service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for left ear hearing loss.  

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.   The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran demonstrated a left ear hearing loss disability pursuant to VA standards at the April 2016 VA examination, meeting the requirements of 38 C.F.R. § 3.385.  Second, the Veteran was exposed to hazardous noise during service.  The Veteran reported in-service noise exposure from working as a Morse code communicator.  The Veteran's reports regarding noise exposure activities during service are supported by his service department records which show that he had a military occupational specialty (MOS) of interspeed radio operator.  Third, the Veteran has reported continuity of symptomatology.  The Veteran has experienced hearing loss symptoms since within a year of separation from service.  He reported that he thought that his wife was soft-spoken in the beginning, and had to ask her to repeat herself.  See April 2016 VA Examination Report.  The Veteran and his wife were married just over a year after separation from service.  See September 1962 Marriage Certificate.

The Board notes that there are VA medical opinions on file.  However, neither the April 2016 VA examiner nor the October 2017 VA opinion provider opined as to whether the Veteran's left ear hearing loss had an onset within a year after separation from service or addressed the Veteran's reports of trouble hearing shortly after separation from service.  

Accordingly, after considering the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.  

  
ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


